                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Robert Lee Styles Jr.,        )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:18-cv-00199-MR
                                      )
                 vs.                  )
                                      )
           Erik A. Hooks,             )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 27, 2020 Order.

                                               May 27, 2020




         Case 5:18-cv-00199-MR Document 14 Filed 05/27/20 Page 1 of 1
